                IN THE UNITED STATES BANKRUPTCY COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                            DETROIT DIVISION

In re Richard Miller                                  Chapter 7
                                                      Case No. 19-46148-mar
                                                      Hon. Mark A. Randon

          Debtor.
______________________________________/

Richard Miller                                        Adversary Proc. No.

               Plaintiff,

v.

Comcast of Detroit, LLC

          Defendant.
______________________________________/

     COMPLAINT FOR VIOLATION OF 11 U.S.C. § 362 THE BANKRUPTCY
     AUTOMATIC STAY, VIOLATION OF 47 U.S.C. § 227 THE TELEPHONE
     CONSUMER PROTECTION ACT AND VIOLATION OF THE MICHIGAN
                   COLLECTION PRACTICES ACT

                                   INTRODUCTION

1.      This is an action for the violation of 11 U.S.C. § 362 and 47 U.S.C. § 227 et

        seq.

2.      This action is filed for recovery of statutory, actual and punitive damages

        pursuant to § 105, § 362, § 354 and §1306 of the Bankruptcy Code, 47


                                              1
     19-04300-mar    Doc 1   Filed 07/14/19   Entered 07/14/19 19:24:54   Page 1 of 8
        U.S.C. § 227 et seq. of the Telephone Consumer Protection Act (TCPA) and

        of the Michigan Consumer Protection Act (MCPA).

3.      Defendant Comcast persistently utilized a robo caller and harassed the

        Debtor with robocalls after the filing of his bankruptcy.

                            JURISDICTION AND VENUE

4.      Jurisdiction is conferred on this Court by 28 U.S.C. § 1334, 28 U.S.C. § 157,

        and 28 U.S.C. § 1367 in that this proceeding arises in and is related to the

        above-captioned Chapter 7 case and the Bankruptcy Automatic Stay arises

        under Title 11.

5.      This action is brought by the Plaintiff as a consumer Debtor to enforce his

        rights under the Bankruptcy Code for violation of the Bankruptcy Automatic

        Stay, a core proceeding, violation of the TCPA and violation of the MCPA.

6.      Venue lies in the District pursuant to 28 U.S.C. § 1409, 28 U.S.C. § 1391 of

        the United States Code.

                                       PARTIES

7.      The Plaintiff is a Debtor under Chapter 7 of Title 11 in the above-captioned

        case, a “person” as defined by the TCPA 47 U.S.C. § 153(39) and a

        "consumer" as that term is defined at M.C.L. § 445.251.

8.      The Defendant Comcast of Detroit, LLC (Comcast) is a “person” as the term

        is defined by 47 U.S.C. § 153(39) and a "regulated person" as that term is


                                             2
     19-04300-mar   Doc 1   Filed 07/14/19   Entered 07/14/19 19:24:54   Page 2 of 8
        defined in the MCPA at M.C.L. § 445.251 with its resident agent, The

        Corporation Company, with its registered office address of 40600 Ann

        Arbor Road E, Suite 201, Plymouth, MI 48170.

                             FACTUAL ALLEGATIONS

9.      The underlying Chapter 7 bankruptcy case was commenced by the filing of a

        petition with the Clerk of this Court on April 23, 2019.

10.     On April 25, 2019, the Bankruptcy Notice Center notified Defendant of

        Debtor’s bankruptcy case.

11.     The 341(a) meeting of creditors was held in Detroit, Michigan on May 16,

        2019.

12.     After the filing of this Chapter 7 case, Defendant Comcast began contacting

        Plaintiff by telephone on his private cellular number 313-409-XXXX using

        an Automatic Telephone Dialing System (ATDS) in violation of the

        Bankruptcy Automatic Stay, TCPA and MCPA.

13.     Defendant Comcast telephoned Plaintiff numerous times using telephone

        numbers 1-800-266-2278 and 1-800-934-6489.

14.     Defendant Comcast contacted Plaintiff numerous times in violation of the

        Bankruptcy Automatic Stay, TCPA and MCPA.

15.     The robocalls started on May 31, 2019, and continued through July 10,

        2019.


                                             3
     19-04300-mar   Doc 1   Filed 07/14/19   Entered 07/14/19 19:24:54   Page 3 of 8
16.   On May 31, 2019, an agent from Defendant Comcast stated he was calling to

      collect a $300.00 outstanding Comcast debt.

17.   Without the Plaintiff’s prior express consent, Defendant Comcast and agents

      repeatedly used an automatic telephone dialing system to call Plaintiff’s

      cellular telephones in an attempt to collect this debt after the filing of the

      bankruptcy case.

18.   All calls and or messages were sent in willful violation of the TCPA because

      Defendant Comcast never obtained Plaintiff’s prior express consent, and had

      no basis to believe that they had the Plaintiff’s prior express consent.

19.   Plaintiff never gave his cellular telephone number 313-409-XXXX to

      Defendant Comcast.

20.   Defendant Comcast’s repeated autodialed collection calls to Plaintiff’s

      cellular telephone were illegal attempts to collect this debt in violation of the

      Bankruptcy Automatic Stay, TCPA, and MCPA.

21.   All calls and or messages were made in willful violation of the Bankruptcy

      Automatic Stay, TCPA and MCPA because Defendants never obtained

      Plaintiff’s prior express consent, and had no basis to believe that they had

      Plaintiff’s prior express consent.

22.   Plaintiff has been injured by the willful violations of the Bankruptcy

      Automatic Stay, TCPA and MCPA.


                                            4
  19-04300-mar    Doc 1    Filed 07/14/19   Entered 07/14/19 19:24:54     Page 4 of 8
      FIRST CLAIM FOR RELIEF - VIOLATION OF THE BANKRUPTCY
                   AUTOMATIC STAY 11 U.S.C. § 362

23.   The Plaintiff realleges and incorporates by reference paragraphs 1 through

      22 above as if fully set out herein.

24.   That Defendant Comcast violated 11 U.S.C. § 362 by calling Plaintiff after

      the bankruptcy filing.

25.   As a result of the violation, the Defendant Comcast is liable to the Plaintiff

      for the actual damages, including costs and reasonable attorney’s fees and

      expenses in the sum of no less than $335.00 per hour, and punitive damages

      of $10,000.00. 11 U.S.C. § 362(k)(1).

      SECOND CLAIM FOR RELIEF – VIOLATION OF THE FEDERAL
       TELEPHONE CONSUMER PROTECTION ACT 47 U.S.C. § 227

26.   The Plaintiff realleges and incorporates by reference paragraphs 1 through

      25 above as if fully set out herein.

27.   Within the four year period immediately preceding this action, the

      Defendant Comcast made numerous calls to the Plaintiff’s cellular telephone

      number using an automatic telephone dialing system in violation of the

      TCPA, 47 U.S.C. § 227(b)(1)(A)(iii), and 47 C.F.R. 64.1200 (a)(1)(iii).

28.   The acts and or omissions of Defendant Comcast at all times material and

      relevant hereto, as described in this complaint, were done unfairly,




                                             5
  19-04300-mar    Doc 1    Filed 07/14/19    Entered 07/14/19 19:24:54   Page 5 of 8
      unlawfully, intentionally, deceptively, without lawful right, legal defense,

      legal justification or legal excuse.

29.   As a causally-direct and legally proximate result of the above violations of

      the TCPA and the C.F.R., Defendant Comcast at all times material and

      relevant hereto, as described in this Complaint, caused Plaintiff to sustain

      damages.

30.   Defendant Comcast did not have the necessary prior express consent of

      Plaintiff to use an automatic telephone dialing system to call the Plaintiff’s

      cellular telephone.

31.   Under the 47 U.S.C. § 227(b)(3)(B), the Plaintiff is entitled to statutory

      damages under the TCPA of $500.00 per telephone call made to Plaintiff.

32.   Defendant Comcast willfully and knowingly violated the TCPA, and as

      such, the Plaintiff is entitled to $1,500.00 per telephone call made to the

      Plaintiff pursuant to the 47 U.S.C. § 227(b)(3).

33.   Plaintiff is entitled to injunctive relief prohibiting Defendant Comcast from

      contacting the Plaintiff on his cellular telephone using an automated dialing

      system pursuant to the 47 U.S.C. § 227(b)(3)(a).

      THIRD CLAIM FOR RELIEF - VIOLATION OF THE MICHIGAN
                  COLLECTION PRACTICES ACT

34.   The Plaintiff realleges and incorporates by reference paragraphs 1 through

      33 above as if fully set out herein.

                                             6
  19-04300-mar    Doc 1     Filed 07/14/19   Entered 07/14/19 19:24:54   Page 6 of 8
35.   Defendant Comcast’s foregoing acts in attempting to collect this debt

      violated M.C.L. § 445.252.

36.   Plaintiff has suffered damages as a result of these violations of the MCPA.

37.   These violations of the MCPA by Defendants were willful.

      WHEREFORE, the Plaintiff having set forth his claims for relief against the

Defendant Comcast respectfully prays of the Court as follows:

      A.    for an award of statutory damages of $500.00 per call pursuant to 47

            U.S.C. § 227(b)(3)(B) against Defendant Comcast and for Plaintiff;

      B.    for an award of treble damages of $1,500.00 per call pursuant to 47

            U.S.C. § 227(b)(3) against Defendant Comcast and for Plaintiff;

      C.    for an injunction prohibiting Defendant Comcast from contacting

            Plaintiff on his cellular telephone using an automated dialing system

            pursuant to 47 U.S.C. § 227(b)(3)(a).

      D.    for an award of actual damages, statutory damages, punitive damages

            (if the evidence at trial so warrants), actual costs, and attorney’s fees,

            under Michigan Collection Practices Act.

      E.    the sum of $10,000.00 to be paid by Defendant Comcast and for

            Plaintiff in the form of punitive damages;

      F.    the costs and reasonable attorney’s fees in the sum of no less than

            $335.00 per hour; and


                                           7
  19-04300-mar    Doc 1   Filed 07/14/19   Entered 07/14/19 19:24:54     Page 7 of 8
      G.    for such other and further relief as may be just and proper

                                              Respectfully submitted,

                                              /s/ Stephen A. Thomas
Dated: July 14, 2019                          STEPHEN A. THOMAS P43260
                                              Attorney for Plaintiff
                                              645 Griswold Street, Suite 1360
                                              Detroit, Michigan 48226
                                              313-965-2265
                                              sthomas@313965bank.com




                                          8
  19-04300-mar   Doc 1   Filed 07/14/19   Entered 07/14/19 19:24:54     Page 8 of 8
